Citation Nr: 0632173	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
internal derangement of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1968 and from March 1970 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In relevant part, the RO granted 
service connection for internal derangement of the left knee 
as secondary residual of service-connected right knee 
meniscectomy and ligament repair.  A 10 percent rating was 
assigned, effective from June 21, 2001.  The veteran timely 
perfected an appeal of the initial rating assigned.  

In September 2005, the Board remanded the case for additional 
evidentiary development, to include a contemporaneous 
examination.  It has now been returned to the Board for 
further appellate review.  


FINDING OF FACT

The veteran's left knee disability is manifested by slight 
instability, with X-ray evidence of arthritis and pain on 
motion which results in additional functional loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for instability associated with the 
service-connected internal derangement of the left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code (DC) 5257 (2005).

2.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for arthritis of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.59, 4.71a, DC 5003, 5010 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2005 
letter from the AOJ to the veteran, which together informed 
the veteran of what evidence was required to substantiate the 
increased rating claim, advised him of his and VA's 
respective duties for obtaining evidence and also asked him 
to submit evidence and/or information in his possession to 
the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  Moreover, 
given the favorable outcome taken below as to assigning a 
separate 10 percent rating for left knee arthritis, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his claim for an increased rating would be 
considered harmless error.  See Dingess/Hartman v. Nicholson, 
supra.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  A VA examination was recently conducted 
in February 2006 and a report of the evaluation is of record.  
The evidence of record is sufficient to make a decision 
without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Background

Historically, by rating action in November 2002, service 
connection was granted for internal derangement of the left 
knee, evaluated as 10 percent disabling under DC 5257, 
effective from June 21, 2001.  The Board will consider 
whether the veteran is entitled to an increased disability 
rating pursuant to the applicable DCs.  

The award of a 10 percent rating was primarily based on 
clinical findings made at a VA examination in September 2001.  
At that time, it was noted that the veteran gave a history of 
favoring his right knee which had put increased stress on the 
left knee.  McMurray's test was positive, and the diagnosis 
was internal derangement of the knee, and X-rays showed 
narrowing of the joint space in the medial compartment and 
minimal spurring in the superior margin of the patella.  The 
examiner opined that it seemed as likely as not that the 
condition of the left knee was causally related to the 
service-connected right knee condition.  

When examined by VA in February 2006, the veteran said that 
his left knee was less stable than the right.  He used a cane 
and took medication for both knees.  He did not wear a brace 
and had had no surgery on his left knee.  Examination 
revealed no scars or effusion.  Range of motion was from 
extension to -5 degrees with flexion to 110 degrees, active 
and passive.  These motions were repeated several times with 
no change in either the range of motion or the minimal 
discomfort experienced towards both full extension and 
flexion.  In maximum extension, the veteran was in very 
slight varus.  In maximum extension, he was stable to varus 
and valgus stresses but in 30 degrees of flexion, he had a 
jog of medial laxity to valgus stress with some medial pain 
during valgus stress.  Lachman's was negative, as were 
McMurray's and pivot shift.  Anterior and posterior drawer 
were both negative but somewhat painful as was Lachman's.  

The VA examiner noted that there was objective evidence of 
pain with stress.  When there was pain in the left knee, it 
was somewhat less mobile, probably in the range of 10 degrees 
of flexion contracture to 100 degrees of flexion with 
increased pain.  With the onset of pain, he would have a much 
harder time performing the usual tasks of daily living, 
although he was able to perform them.  With relation to this 
patella, he had a stable patella but did have some medial 
laxity to valgus stress. The examiner described the laxity 
was slight.  X-rays showed early osteoarthritis.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2005).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  

Analysis

The veteran has appealed the disability initially signed, 
with the grant of service connection in June 2001.  Because 
he appealed the initial rating as to this disorder, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 12-27 (1999).  

Here, as evidenced above, the medical evidence reflects both 
historical findings and subjective complaints of left knee 
instability, and that left knee osteoarthritic changes 
(established by X-ray), have been identified as among the 
residuals of left knee disability.  In this regard, the Board 
points out that the General Counsel of VA has held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under DCs 5003 and 5257 for 
arthritis, resulting in limited or painful motion, and for 
instability, respectively.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug 14, 1998).  

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents a 
basis for continuation of the veteran's current 10 percent 
rating for no more than slight instability as a residual of 
left knee internal derangement, under DC 5257, and assignment 
of a separate, 10 percent rating for arthritis, as a residual 
of left knee internal derangement with painful motion.

While DC 5257 is sometimes utilized for rating "other 
impairment" of the knee (for which there is no specific 
diagnostic code), that DC authorizes assignment of ratings 
for recurrent subluxation or lateral instability: 10 percent 
for slight disability, 20 percent for moderate disability, 
and 30 percent for severe disability.

Historically, the veteran's medical records have documented 
laxity in the left knee as evidenced by findings made in 2001 
and 2006.  The veteran also has subjectively complained of 
giving away of the knee.  It is noted, however, that the 
laxity was noted by the examiner to be slight at the time of 
the 2006 exam.  

Considering the collective evidence noted above, 
(particularly, the historical findings and the veteran's 
subjective complaints), the Board finds that no more than 
slight overall instability of the knee is shown, which is 
consistent with the currently assigned 10 percent rating.  No 
higher rating under that DC is assignable, inasmuch as the 
medical evidence described above simply does not support a 
finding of at least moderate instability to warrant the next 
higher, 20 percent, rating under DC 5257.  In this regard, 
the Board points out that there is no objective evidence 
showing that the veteran has any dislocation, constant 
instability, or locking of the knee.  It follows that the 
criteria for the maximum, 30 percent, rating under that DC 
are, likewise, not met.

Moreover, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.

Turning next to the question of the appropriate rating for 
the veteran's arthritis, the Board notes that, under DC 5110, 
traumatic arthritis is rated as degenerative arthritis, 
which, as indicated above, is rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved (here, DC 5260 and 5261).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2005).

Also as noted above, when, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate DCs, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a 0 percent rating. A 10 percent rating 
requires that flexion be limited to 45 degrees. A 20 percent 
rating requires that flexion be limited to 30 degrees. A 30 
percent rating requires that flexion be limited to 15 
degrees. 30 percent is the maximum rating available under DC 
5260.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a 0 percent rating. A 10 percent rating 
requires that extension be limited to 10 degrees. A 20 
percent rating requires that extension be limited to 15 
degrees. A 30 percent rating requires limitation of extension 
to 20 degrees. A 40 percent rating requires limitation of 
extension to 30 degrees. A 50 percent rating requires 
limitation of extension to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion). See 38 C.F.R. § 4.71, Plate II.

The objective evidence of record does not show that the 
veteran experiences muscle spasms or swelling, but the 
examiner in 2006 noted that there was some limitation of 
function due to left knee pain.  Specifically, when there was 
pain in the left knee, it was somewhat less mobile, probably 
in the range of 10 degrees of flexion contracture to 100 
degrees of flexion with increased pain.  With the onset of 
pain, the examiner opined that the veteran would have a much 
harder time performing the usual tasks of daily living, 
although he was able to perform them.  

Given the veteran's consistent complaints, and affording him 
the benefit of the doubt on the question of whether he 
actually experiences greater functional loss than shown 
objectively with repeated use, the Board finds that a 10 
percent rating, for arthritis with painful motion, is 
assignable pursuant to the provisions of DC 5003.  As the 
veteran's left knee involves only a single major joint, only 
a 10 percent rating is assignable under that DC.

The Board also points out that veteran has not specifically 
described flare-ups, and there is no indication whatsoever 
that, even with repeated use, the veteran's pain is so 
disabling as to meet the criteria for even the minimum 
compensable rating under DC 5260 or 5261.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 4.71a, and DeLuca, 
provide no basis for assignment of the more than a 10 percent 
rating.

As such, a separate 10 percent rating, but no higher, is 
assignable, under the provisions of DC 5003, for arthritis as 
a residual of left knee disability with painful motion.  And, 
as pointed out earlier, this is an initial rating case, on 
the granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson, supra.  Clearly, 
X-rays in 2001 reflected osteoarthritic changes which were 
confirmed in 2006.  Thus, the evidence shows that the 
separate 10 percent rating was warranted back to the initial 
date that service connection was granted - June 21, 2001.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
internal derangement of the left knee is denied.  

Entitlement to a separate 10 percent disability rating for 
arthritis of the left knee is warranted, effective from June 
21, 2001.  To this extent, the appeal is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


